﻿
Mr. President, on behalf of the Italian Government I should like to congratulate you most warmly on your election. We are pleased that this honour should have been conferred on the representative of a country to which we ate bound by long-standing ties of friendship, personified by the presence of a large Italian community in Argentina. Your abilities and your experience will guarantee the successful fulfilment of this mandate, a mandate that has been rendered particularly delicate by developments in international affairs which offer hopes that cannot be allowed to die.
May I also be allowed to express my appreciation to the outgoing President who, in performing the task entrusted to him by the General Assembly last year, met the challenges posed to our Organization during that period with dedication and skill.
Lastly, the Secretary-General has the gratitude of the Italian Government and my personal appreciation. As a worthy heir to the Latin American juridical tradition, he has succeeded in handling with extraordinary political vision, commitment and negotiating skills situations from which others would have emerged the loser. In the efforts he has generously devoted to the pursuit of peace and security, in his quest for negotiated solutions, and in his firm defence of the principles of the Chatter, the Secretary-General has had, and continues to have, the unconditional support of the Italian Government.
The winds of history seem, today, to be blowing in the right direction. This is confirmed by the trust and sincerity of the ongoing dialogue between the United States and the Soviet Union, and the incisive role assumed by the United Nations in regional crises and conflicts. Italy is contributing to these developments the whole-hearted co-operation of a country fully aware of its international responsibilities. 
In view of the advances made by the two major Powers in the field of disarmament, we must recognize that many things have changed over the past 12 months. Positive changes have opened up new prospects for stability, particularly in Europe. The Italian Government, acting individually and in the framework of the Atlantic Alliance and the European Community, has made its own contribution to promoting these prospects.
The conclusion of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles has particular significance. Above all, it suggests a new way of dealing with disarmament problems because, for the first time in the history of mankind, massive quantities of weapons are being destroyed, not through wartime military operations but, on the contrary,, as a consequence of negotiations. And here I should like to emphasize that this Treaty, together with the detailed verification procedures it provides for, should serve as a model to be followed and, accordingly, extended to other agreements as soon as possible.
We all cherish the well-founded hope that the agreement on a 50-per-cent cut in the strategic arsenals of the two major Powers will also be formally concluded at an early date. We would call attention both to President Reagan's consistent commitment to promoting the dialogue at the highest level with the Soviet Union and to the dynamic and courageous approach taken by General Secretary Gorbachev, also in his international policies.
It is chiefly in the area of disarmament that the community of nations must play a role if bilateral agreements are to be gradually extended to cover all types of weapons existing on Earth.
Today, in the light of the results achieved, our objective must be to eliminate the risks of a sudden change of course. This is an endeavour incumbent on all nations, and should be self-evident in the case &1 an Organization that believes in the strength of its universality and the need to take the utmost advantage of all possibilities afforded by a more serene international climate.
Unfortunately, the agreements between the two major Powers have not yet been matched by any appreciable results in the various multilateral forums.
The proceedings of the third special session of the General Assembly devoted to disarmament did not produce any specific conclusion. Of course, we do not underestimate the contribution that emerged from these joint deliberations towards more effective mechanisms for the transparency of military budgets, towards a deeper analysis of the principles governing verification of arms control agreements, and particularly towards increased effectiveness for United Nations initiatives in activities directly or indirectly linked to disarmament.
These deliberative contributions are by no means minor. But our task does not consist solely in stating and illustrating positions; it requires us to work coherently for the realization of the good intentions and the equally receptive attitudes that exist.
At the conference table in Geneva no progress has been recorded for some time in almost any of the areas under discussion, from the cessation of all nuclear-test explosions to the prevention of an arms race in outer space, or from the banning of radiological weapons to the comprehensive programme of disarmament.
Only in the field of chemical weapons are negotiations moving ahead, but even these are moving too slowly. At one time we had hoped they might be completed this year. In fact that was the hope that, together with Foreign Minister Genscher, I personally expressed in Geneva last February. That has not happened, although the use of this terrible instrument of mass destruction is again of current concern to Governments and public opinion.
We do not, of course, underestimate the technical difficulties of applying adequate verification procedures in this field. For that very reason we sponsored an international symposium last May in Rome, attended by eminent scientists. Information and conclusions emerged regarding the possibility of conducting experiments to verify that there are no diversions for military purposes in industrial production processes. We shall bring the results of the proceedings to the attention of Governments.
Regionally, the imbalances in conventional weapons existing in Europe are another dangerous source of insecurity. We must therefore make every effort to secure prompt results that will permit the achievement of greater stability at lower levels of forces and armaments. Here, in the context of the informal Vienna talks on the elaboration of a mandate for future negotiations, there are signs of a significant convergence of views on questions of substance.
We intend to continue to work, in every possible way, towards the speediest possible completion of a satisfactory final document.
I should like at this point to reaffirm the validity of the Helsinki Final Act, an irreplaceable instrument in international relations which has indissolubly linked the United States and Canada to the future of the countries and peoples of the Old World. 
In this context let me express the hope that Albania will also play a part in the overall European framework. I would interpret as a positive step in this direction the very recent Albanian decision to resume active participation in the Inter-Parliamentary Union, which will be celebrating its centenary next year.
In a final reference to the topic of disarmament in Europe, I would mention that Italy, as part of a drastic reduction in armaments, is giving priority to the elimination of asymmetries in the most destabilizing offensive-weapon categories. This elimination should be followed by a restructuring of military deployments in a defensive posture.
It will be recalled that the Treaty on the Non-Proliferation of Nuclear Weapons itself provides that all the signatories, including the nuclear-weapon Powers, should pursue negotiations for the conclusion, as expressly stipulated in article VI, of "a treaty on general and complete disarmament under strict and effective international control". (resolution 2373 (XXII), annex)
The representative of the country currently holding the presidency of the Council of the European Communities has already stated the common position of the member states on the various more delicate aspects of international activities. The statement made by my colleague from Greece has testified to the work done by the Twelve towards harmonizing their respective foreign policies, a harmonization we Italians hope will become increasingly visible and extensive. We are indeed convinced that we must build a more united and mutually supportive Europe capable of progressively asserting, primarily on the basis of the Single European Act, an identity of its own and its own role in shaping a free world responsive to the demands of the various peoples. This identity and this role fully accord with the aims attributed by the Charter of the United Nations to regional arrangements. The United Nations has recently achieved encouraging results in endeavours to resolve some of the most acute and difficult international crises of the past decade. The advances made constitute real successes for the Organization and its Secretary-General, to whose perseverance and skill as a negotiator they ate largely due.
I refer, first of all, to the good offices which led to the Geneva Agreements on Afghanistan.
In the case of Iran and Iraq, a cease-fire was achieved and a direct negotiating process between the parties has finally been launched. We fully support the efforts of the Secretary-General to consolidate, through implementation of Security Council resolution 598 (1987), the results obtained thus far.
In the Security Council and at the bilateral level,, we shall continue to work for the restoration, between the two countries concerned and in the Gulf, of the conditions of security and stability which are the prerequisite for peace and are indispensable for the commencement of reconstruction.
On the question of Cyprus and in the dispute over Western Sahara, the patient quest for points of contact also seems to hold out prospects of change.
We are thus at a point in history when the United Nations is offered increasing opportunities, either directly — as in the cases I have just mentioned — or indirectly, to consolidate and bring to fruition the agreements reached at the regional level. This is happening in the case of southern Africa, where in Angola and in Namibia the United Nations may be called upon to facilitate and guarantee the withdrawal of foreign troops, the restoration of domestic peace and the completion of one of the last great decolonization processes in history. 
The role of our Organization is undoubtedly becoming more incisive. We have seen the increasingly favourable reception accorded to offers of mediation by United Nations bodies and the new opportunities for action that are constantly opening up.
The new possibilities and the prospects I have mentioned are, without doubt, due to the changed climate in relations between the two major Powers and the overall improvement in international relations wrought by that change.
For the first time since 1945 - that is, since the approval of the Charter at San Francisco - the United Nations now finds itself operating within an international context not unlike the one envisioned by the founding countries, a context in which international collaboration, a tendency to engage in dialogue, the negotiated solution of problems, in short multilateralism and the rule of law, should take precedence over arbitrary approaches and the use of force.
The present convergence of positive elements could enable the United Nations to make greater use of all the instruments available under its Charter. Here we have a great opportunity, but also a great question mark. Once the differences between East and West have been reduced and, we hope, eliminated, it remains to be seen whether those uninvolved in that tension, and those who were loud in their denunciation of the inherent threats to international progress and stability, will also shoulder their responsibilities. There must be a broadening of narrow regional outlooks, less rhetoric and a greater focus on action, a feeling of participation in a common design. There is a need for a spirit of dialogue, which we must all patiently seek to make more effective.
The successes I have mentioned would not have been possible without the mediation efforts, I say again of the Secretary-General and his associates, with the contribution of the Security Council - an important context for its function and the problems confronting it, but a limited one, and, I would say, certainly inadequate in the light of the great potential of our Organization.
The time has come to test the potential of all the organs of the United Nations, including the General Assembly. We must overcome the conflicts between groups, which have been a frequent feature of the past few years. This is a necessary development if the system is to pursue the role assigned to it by the Charter, keep pace with developments in international relations, and thus preserve its credibility. One thing is certain. If the dialogue between the United States and the Soviet Union is pursued in depth and results in a strengthening of the cause of peace and the necessary conditions for security, there will no longer be any excuse for those countries or groups of countries that have thus far, more or less deliberately, tried to shirk their historical responsibilities.
Special attention should be given to unresolved conflicts.
The Palestinian uprising in the occupied territories, which began last December, clearly reflects the distress of a population compelled for decades, and without any political prospects, to live in a state of occupation. The disagreements between Arabs and Israelis and the Palestinian problem are back in the limelight, serving as a dramatic and, indeed, a daily reminder to the international community of the existence in a sensitive area of an open wound that requires healing.
We are all aware of the complexity of the problem confronting us. Everyone, including the parties involved, is looking for a way out of the situation, and it is also generally recognized that repressive measures against a movement that is widespread and spontaneous are of no avail. Israel is a member of this Assembly, as it is entitled to be. This must be fully recognized, and so must the corresponding right to security, without offensive charges of racism. Similarly, Palestinians and Israelis, particularly those of the younger generation, must be helped out of the vicious circle of hatred and confrontation and encouraged to enter into dialogue and co-operation that can open up new prospects for development throughout the Middle East.
There is a growing conviction, shared by a very broad section of the community of nations, that an international peace conference, subject to rules and procedures that are imaginative and innovative, could help overcome the problems and obstacles in the way of a global, just and lasting solution to the conflict. 
We welcomed the acceptance in principle by the United States of the idea of an international peace conference and we appreciate the aims underlying the personal and generous commitment demonstrated by Secretary of State Shultz in presenting his peace plan.
I am convinced that solution of the problem confronting us - which, in essence, concerns the possibility for all the countries of the area, including Israel, to live within secure and recognized borders, and the right of the Palestinians to a homeland - is not always facilitated by those who take up purely declaratory positions which remain without effect. I believe that a serious, positive effort must be made by all of us to reduce existing differences.
In the Middle East context we also view developments in Lebanon with concern, for its institutional difficulties are all the more alarming in that they could jeopardize not only the coexistence of Christians and Muslims, but the very unity of the State.
In Central America, after encouraging progress in the dialogue following the Esquipulas agreements, we note with concern disturbing symptoms of intransigence that will make it harder to achieve the general reconciliation we hoped for and, hence, that "happy peace for all" to which the Presidents of the Central American countries referred last year when agreeing, inter alia, on the promising idea of a common Central American parliament.
Italy is an active participant in the political dialogue instituted between the States of the region and the countries of the European Community. The latter countries are continually and actively following the regional peace efforts and hope that all parties will show that genuine political will necessary to give those efforts a constructive thrust and renewed momentum. 
The Horn of Africa region also deserves the attention of the Assembly because of the tensions still existing there. These tensions, and some major natural disasters, have unfortunately made living conditions unacceptable for hundreds of thousands of human beings. Realism and a genuine spirit of conciliation are the components needed to consolidate promising agreements and translate into reality the political solutions that would restore peace to that area, as an essential prerequisite for its social and economic progress. For years Italy has been giving the highest priority to its co-operation in the development of this region. We are prepared to strengthen this co-operation further if conditions permit. In this context, Italy is devoting special attention to the situation in Eritrea, where its co-operation and humanitarian assistance efforts are encountering particular obstacles, which are having a negative impact on the normal development of those efforts.
Another crisis, that in Kampuchea, shows signs of positive developments, provided that the parties are able to maintain the commitments already undertaken and the conditions are achieved for the formation of the broadest possible domestic coalition.
The history of our planet is becoming increasingly a closely shared experience in which peoples, nations and different economic and social systems are participating. This is not, at this juncture, an empty statement. On the contrary, it has a particular meaning for a world that has become more aware of the dangers of collective destruction caused by misguided developments in science and technology and is consequently intent, above all, on rediscovering the values of solidarity and justice. The deliberations of the forty-third session of the General Assembly cannot fail to take account of the new climate of increasing openness to mutual understanding and of willingness to search more actively for common ground.
Italy has always been a supporter of the role of the United Nations in the pursuit of international peace and security. Our very presence in the Security Council reflects those concerns and proceeds from the assumption that the role of the Secretary-General should be enhanced and that parties to a dispute should be constantly persuaded to take a peaceful view of their own interests.
The successes the United Nations is scoring today confirm the validity of multilateralism and show that we must all have faith in a system of agreements that promotes the rule of law and increasingly restricts recourse to violent means.
In this connection we affirm our belief in the principle of universality as a fundamental principle that must be reinforced and extended, where the proper conditions exist, by consistent conduct on the part of United Nations bodies and Member States. We hope, in this context, that contacts between the two Koreas will be resumed and yield positive results, so that the principle of universality may also become a reality for them.
We must also ensure that the United Nations is in a position to over time its present budgetary crisis and that there is a sound financial basis for its peace-keeping operations, which we all wish to see extended and consolidated, so as to infuse new life into the purposes and principles of the United Nations.
Our Organization cannot confine itself to reacting to events. It must take preventive action and look ahead if it is to understand and satisfy the far-reaching demands of our peoples and redress the glaring imbalances which are still poisoning relations between nations. We must, in other words, take full advantage of the opportunities available for bringing about a world order guaranteed by the rule of law and considerations of justice.
The path is now strewn with obstacles, difficulties and burdensome restrictions. The efforts of the entire international community are required to overcome them. Our peoples feel ever more acutely the need for an improved quality of life, a healthier and better protected environment and true freedom from the enemies of society and civilization, such as the heavy indebtedness of some countries, recurrent food crises, pollution of the atmosphere and the oceans, the effects of excessive urbanization and the production and use of drugs. In actual fact little has been done to combat these evils, I am thinking, in particular, of the terrible dimensions of the drug phenomenon, which is undermining the very foundations of our society and destroying our young people, who are our hope for the future.
We must attack drug production by carrying out adequate programmes to assist economic and social development and to substitute other crops for drugs in the producing countries. We must attack trafficking by means of increased co-operation between judicial and police authorities and by introducing, through international agreements, financial controls that will make it possible to freeze and confiscate the proceeds of drug traffickers. Lastly, and perhaps above all, we must strike a blow at illicit drug use by putting into effect all appropriate preventive measures, educating and sensitising public opinion, harnessing for this purpose the power of the major communications media, using appropriate school and leisure facilities and instituting programmes for the treatment, recovery and rehabilitation of drug addicts.
International co-operation to combat drug use is particularly necessary now that it is affecting all States, albeit to a different extent, so that no country can really consider itself immune. It is a terrible evil which we all share, from East to West, North to South, and we all have a duty to take forceful determined action to combat it.
The economic, social, health and environmental effects of urbanization also need careful consideration. It has been estimated that, after the year 2000, some 50 per cent of the world's population will be living in megalopolises, and that this phenomenon will affect the emerging countries particularly.
While it is easy to imagine the kind of effects produced by the concentration of populations in cities, it seems more difficult at the present level of our knowledge to identify suitable remedies to reduce - at least partially – the resulting anomalies. Perhaps, in this particular area too, help will come from co-operation between scientists, in a setting in which science is growing more open, rising above ideological barriers to become a vehicle of universal progress and not an instrument of competition.
There are certainly many opportunities, even in this area of the quality of life, for encouraging and developing international co-operation. The United Nations, precisely because of its universal character, cannot evade these new ' challenges and, indeed, should be ready to provide convincing and eloquent responses to them.
I am not at present in a position to suggest the courses to be taken.
Perhaps, and particularly with a view to preparing for or, if possible, preventing major natural disasters - I have in mind disasters of the Sahel type - we might consider setting up a collective emergency force to be placed at the disposal of the Secretary-General. The establishment of such a force would complement certain activities which, to some extent, are already being carried out, and would confirm the universal role of the United Nations, viewed as a catalyst for human solidarity.
It would be over-ambitious of me to delineate the exact contours of our future, and predict the structure of our society at the planetary level.
However, there is one element in the thinking of the authors of the San Francisco Charter that remains particularly valid - the idea that the United Nations and its machinery should be a profoundly innovative factor in relations between States. Besides, the mere fact of achieving harmony between peoples with such diverse cultures and systems through a process that precludes suspicion and mistrust in the interests of promoting co-operation, must inevitably result in something original and unique. 
Now is the time to embark on this venture, precisely because we must realize that the principles and purposes set forth in the Charter could not have been properly affirmed in an atmosphere, such as we have experienced in the past, characterized by serious tensions between the two major Powers. Is it possible, then, to attain these objectives in the framework of the process of revision taking place in relations between the United States and the Soviet Union? If we tried to give a definite affirmative answer to that question I think we would be venturing onto the unsafe ground of prophecy. We will merely note that there now exist favourable conditions for change and that the requirements linked to this change ace coming to light, even if they are not always perceived fully and with total clarity.
More than any other design, that of a more balanced order, an order that is informed, above all, with the principles of justice, appears the most likely eventuality as we approach the year 2000, if only because, as Plato said, every individual or State that is unjust contains within itself the seeds of its own destruction. And this is still valid for all mankind.
